EXHIBIT 32.1 SECTION , INC. In connection with the accompanying Amended Quarterly Report on Form 10-Q/A of JH Designs, Inc. for the quarter ended June 30, 2012, the undersigned, Jonathan Hopp, President and Chief Executive Officer of JH Designs, Inc., does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: such Amended Quarterly Report on Form 10-Q/A for the quarter ended June 30, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in such AmendedQuarterly Report on Form 10-Q/A for the quarter ended June 30, 2012 fairly presents, in all material respects, the financial condition and results of operations of JH Designs, Inc. Date:September 13, 2012 /s/ Jonathan Hopp Jonathan Hopp President and Chief Executive Officer, and principal financial officer
